Title: General Orders, 28 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs Ferry Saturday July 28th 1781
                     Parole New Windsor
                     Countersigns Fishkill
                  Crompond
                  For the day Tomorrow
                  Major General HeathColonel TupperFor Picquet  Major GibbsInspector  Captain Converse.The Commander in Chief desires that the General officer of the day may every morning exercise the Troops assembled on the Grand Parade in such manœuvres and Evolutions as he thinks most necessary to fit the men for immediate Service agreeable to the rules proscribed by the regulations for the discipline of the Army.
                  That the number may be more Respectable the Camp Guards of each brigade after being formed on their respective brigade Parades will march to the Grand Parade to be incorporated with the Picquets and other Guards usually formed there for Exercise.
                  Untill further Orders the Guards will be on the Grand Parade precisely at six ô clock A.M. the Adjutants who accompany the details from the different Brigades to the Grand Parade will remain with them untill the Inspector for the day is satisfied that their Numbers are right and that the men are properly dressed and equipt for duty for which the Inspector who first formed them must be accountable.
               